DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/22 has been entered.

Response to Arguments
Applicant's arguments filed 07/14/22 have been fully considered but they are not persuasive. 
Applicant makes arguments regarding the prior art, arguing amendments overcome the rejection of record. The Examiner respectfully notes that upon consideration of the claim amendments, a rejection below is applied in light of new prior art that was found to be relevant.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is objected to for not further limiting the subject matter of the claim from which it depends.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include all the reference numbers mentioned in the specification. Figures 14-18b are described as having a wide variety of features and numbers, and the figures have no numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification refers to figures 13a-b but there aren’t any figures 13a-b in the filed drawings.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first predetermined rate”, “second predetermined rate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for referring to “the first predetermined rate” when there isn’t any “first predetermined rate” in the claims. Further, the specification doesn’t refer to anything having a “first predetermined rate”, particularly with regards to degradation, making it unclear what has a first rate. 
Further, the claim is unclear for claiming “wherein the anchor portion includes a second bioabsorbable material configured to degrade at a second predetermined rate which is faster than the first predetermined rate”. The specification has indicated that the anchor portion 104 is degrading slower than any other related/adjacent cord/strand/wire. Paragraph [0049] describes the relative degradation of the anchor 104 and a cord 128 are related, with the cord 128 being “configured to degrade faster than the material of the anchor portion 104” making it unclear how some part of the anchor is degrading faster than something with a first degradation date. The specification appears to state the exact opposite. Claim 11 likewise also appears to support this interpretation. Additionally, previously presented claim 4 (filed 09/27/21) also supports this type of interpretation. If the claims are to be believed, this would appear to be both unsupported by the originally filed invention (e.g. have new matter), and would appear to be drawn towards a non-elected embodiment (e.g. claim 1 and its dependent claims would all be withdrawn via election by original presentation). Accordingly, for the purposes of examination, the Examiner will understand claims 1 and 11 to be consistent, with the anchor portion degrading more slowly than an adjacent strand/cord. 
Claims 1 and 11 are indefinite because the claims state that there is a “strand” which is distinct from the segments of the stent body which secures the anchor and stent body together (and claim 3 indicates this strand extends through the crown of the anchor portion). However, the specification refers to a “cord 128” as being the element which extends through the openings in crown 126 of the stent. The specification references the following recitation of “strand”: 
a “ripcord (or other strand)”, 
“cord 128 (which may be a ripcord or any other suitable strand)”, 
first and second strings 132, 134 as being “one continuous strand” or “separate strands”, 
a “grasping strand 129” which helps to apply force to the second string 134 and/or cord 128, and also 
a “strand (e.g., the second string 134 or the cord 128)”. 
It is accordingly unclear from the specification what the claimed “strand” is, since appropriate antecedence doesn’t appear to be present throughout the specification for a distinct “strand”. It would appear that this might be most accurately representing the “cord 128”, and previously claims (e.g. claim 6, 15) did actually agree that the cord 128 and strand were one-in-the-same. However, upon amendment the dependent claims 6 and 15 now actually specify that the “cord” (which is only described in the specification as being possibly item 128) is present and distinct from the previously claimed “strand”. The Examiner is accordingly unclear on how to examine these claims.
Claim 10 is indefinite for stating that there is a “second removeable stent portion” coupled to a second end of the stent body, when the specification indicates there might possibly be two anchor portions on either end of the stent body, but doesn’t state that there is a “removeable stent portion”. It isn’t clear whether or not this is an attempt to claim that there is a second stent portion, which can be removed, or whether this is attempting to reference the invention of figure 4 which has two removeable anchor portions. 
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingston et al. (US 20150282922 A1) hereinafter known as Hingston in view of Shin et al. (US 20100211157 A1) hereinafter known as Shin.
Regarding claim 1 Hingston discloses a stent comprising:
a tubular stent body having a lumen extending therethrough (Figure 1 item 108); and 
an anchor portion attached to an end of the tubular stent body (Figure 1 item 104), wherein the lumen continues through the anchor portion (Figure 1), and the anchor portion includes at least one opening (Figure 1 item 114) configured to facilitate tissue ingrowth (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Hingston discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also [0028]),
but is silent with regards to the anchor portion being detachable from the stent body in its deployed state by at least one bioabsorbable strand, the strand degrading at a rate faster than the anchor.
However, regarding claim 1 Shin teaches wherein connectors between biostable and biodegradable stent parts ([0015], [0026] the main net body 10 is made of shape memory alloy and “unlike the main net body” the auxiliary net portion 20 is formed of a biodegradable wire material) can comprise a degradable, structurally distinct strand (Figure 3 item 24; [0029]) which weakens over time when deployed in situ (This is stated as a functional limitation (see explanation above). See also [0029]).
Hingston and Shin are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Hingston by having a strand connecting degradable and non-degradable parts of a stent such as is taught by Shin in order to ensure the decoupling between the distinct parts of the stent is clean. This ensures an even release of the degradable and non-degradable portions of the stent from one another, which enables retrieval of the non-degradable part of the stent even if the degradable part has not fully degraded. 
Further, as regards whether the strand or anchor portion degrades more quickly, the Examiner notes the person of ordinary skill understands that there are only three alternatives in the art: the anchor portion degrades more quickly, the anchor portion degrades more slowly, or the anchor portion degrades at the same rate as the strand. The person of ordinary skill would find it equally obvious for each of these three alternatives. See MPEP 2143(I)(E). For example, Hingston teaches their filaments degrade over a few weeks to 18 months ([0026]). Shin teaches their degradable wires (which includes portion 21 as well as 24), are made from may degradable polymers ([0027]). The lists of the different materials allow the person of ordinary skill to customize the materials used for each degradable part based on degradation times, if desired.
Regarding claim 3 the Hingston Shin Combination teaches the stent of claim 1 substantially as is claimed,
wherein Shin further teaches the strand extends through a crown of the anchor portion (Figure 3 shows the strand 24 extending through crowns of both portions).
Regarding claim 5 the Hingston Shin Combination teaches the stent of claim 3 substantially as is claimed,
wherein Shin further teaches wherein the strand is configured to disengage from the stent body or anchor portion to detach the anchor portion from the stent body (This is stated as a “functional limitation” of the strand (see explanation above). See also [0029] the degradation allows disengagement between parts).
Regarding claim 7 the Hingston Shin Combination teaches the stent of claim 1 substantially as is claimed,
wherein Hingston further discloses the stent body includes a covering (Figure 1 item 112) to prevent tissue ingrowth (this is stated as a “functional limitation” (see explanation above). See also [0028] the cover prevents tissue growing into the coated parts of the stent).
Regarding claim 8 the Hingston Shin Combination teaches the stent of claim 1 substantially as is claimed,
wherein Hingston further discloses the stent body includes a flange with a diameter larger than that of a central portion of the stent body (Figure 1 shows the stent body (coated in coating 112) which includes a flange on either end with wider diameter than the remainder of the middle portion 108).
Regarding claim 9 the Hingston Shin Combination teaches the stent of claim 8 substantially as is claimed,
wherein Hingston further discloses a diameter of the anchor portion is larger than the diameter of the central portion of the stent body (Figure 1).
Regarding claim 10 the Hingston Shin Combination teaches the stent of claim 1 substantially as is claimed,
wherein Hingston further discloses a second removeable [anchor] portion coupled to a second end of the tubular stent body (Figure 1 item 106).

Regarding claims 11 and 13 Hingston discloses a stent comprising;a tubular stent body having a lumen extending therethrough (Figure 1 item 108), 
the stent body including a covering (Figure 1 item 112) to prevent tissue ingrowth (this is stated as a “functional limitation” (see explanation above). See also [0028] the cover prevents tissue growing into the coated parts of the stent); and 
an anchor portion attached to an end of the tubular stent body (Figure 1 item 104) wherein the lumen continues through the anchor portion (Figure 1) and includes at least one opening (Figure 1 item 114) configured to facilitate tissue ingrowth (this is stated as a “functional limitation” of the opening (see explanation above). See also [0028]),
wherein the anchor portion includes a first bioabsorbable material ([0026]) configured to degrade at a first predetermined rate (this is stated as a “functional limitation” of the bioabsorbable material (see explanation above). See also [0026] which describes how the material has a degradation rate) and 
but is silent with regards to the anchor portion being attached to the tubular stent body with a bioabsorbable material strand which degrades faster than the anchor portion.
However, regarding claim 11 Shin teaches a stent which has degradable and non-degradable parts connected together with a biodegradable strand (Figure 3 item 24; [0029]).
See the reasoning for modification in the rejection to claim 1 above.
Further, as regards whether the strand or anchor portion degrades more quickly, the Examiner notes the person of ordinary skill understands that there are only three alternatives in the art: the anchor portion degrades more quickly, the anchor portion degrades more slowly, or the anchor portion degrades at the same rate as the strand. The person of ordinary skill would find it equally obvious for each of these three alternatives. See MPEP 2143(I)(E). For example, Hingston teaches their filaments degrade over a few weeks to 18 months ([0026]). Shin teaches their degradable wires (which includes portion 21 as well as 24), are made from may degradable polymers ([0027]). The lists of the different materials allow the person of ordinary skill to customize the materials used for each degradable part based on degradation times, if desired.
Regarding claim 12 the Hingston Shin Combination teaches the stent of claim 11 substantially as is claimed,
wherein Shin further teaches one portion is configured to detach from the tubular stent body when the stent is deployed within a patient body (see the explanation in the rejection to claim 11, or 1 above with regards to the strand allowing detachment).
Regarding claim 16 the Hingston Shin Combination teaches the stent of claim 11 substantially as is claimed,
wherein Hingston further discloses the end of the tubular stent body includes a flange which has a diameter larger than a diameter of a central portion of the stent body (Figure 1 shows the middle portion 108 which includes two flanges on either end with diameters wider than the remainder of the middle portion).
Regarding claim 17 the Hingston Shin Combination teaches the stent of claim 16 substantially as is claimed,
wherein Hingston further discloses a diameter of the anchor portion is larger than the diameter of the central portion of the stent body (Figure 1).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingston and Shin as is applied above, further in view of Mort et al. (US 10524939 B2) hereinafter known as Mort.
Regarding claim 6 the Hingston Shin Combination teaches the stent of claim 1 substantially as is claimed,
wherein Hingston further discloses a cord secured to the end of the tubular stent body (Figure 1 item 116a) which receives a tension force when the stent body and anchor portions are detached (This is stated as an “intended use” of the claimed cord. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of the Hingston Shin Combination was considered capable of performing the cited intended use. See for example, [0032] which indicates the cords are pulled using forceps, which is understood to give a tension force.),
but is silent with regards to whether or not the loops actually collapse the stent ends.
However, regarding claim 6 Mort teaches that retrieval loops are configured to collapse the end of a stent body upon receipt of a tension force when the stent body and anchor portion are detached (Figures 5-6 item 24). Hingston and Mort are involved in the same field of endeavor, namely stent retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the retrieval loops collapse the end of the stent as is taught by Mort in order to facilitate easy retrieval of the stent (Hingston [0032]). The Examiner notes easy retrieval would constitute compression of the stent to as small a diameter as possible to minimize possible pain to a patient, damage to the vessel it is implanted into, and prevent its lodging against a physiological structure during removal.
Regarding claim 15 see the rejection to claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/22/22